HENDERSON, Justice
(concurring).
I concur.
When Myron quitclaimed to his wife, he quitclaimed all right, title, and interest in and to specific real property, SDCL 43-25-8; thus, he did not assign whatever causes of action he might have against third parties for damages arising from his ownership prior to his quitclaim. Questions concerning quitclaim deeds have arisen in this Court twice in the past three years. Morrell Employees Fed. Cr. Union v. Mehlhaff, 376 N.W.2d 59 (S.D.1985); Preheim v. Ortman, 331 N.W.2d 62 (S.D.1983). Quitclaim deeds release rights in real estate contracts, real estate purchase agreements, and contracts for deed, as between the parties in privity. This would not include actions against third parties for a breach of a construction contract or warranty on the home or real estate devised under the quitclaim deed.